IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-77,198-07


                      EX PARTE ALEJANDRO GONZALES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1152889-F IN THE 248TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated sexual assault of a child and sentenced to forty years’

imprisonment. The First Court of Appeals affirmed his conviction. Gonzales v. State, No. 01-08-

00173-CR (Tex. App.—Houston [1st Dist.] July 16, 2009). Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that he is actually innocent. He has filed a

document with his application purporting to be affidavit from the complainant. After a remand, the

trial court has found that the purported affidavit is fraudulent and that the notary public listed in the

affidavit did not notarize the document.
                                                                                                2

       We agree and hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex

parte Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should

Applicant file future habeas applications in this cause, we will not consider the merits of his

applications unless he shows that the factual or legal basis of his grounds was unavailable in a

previously filed application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: January 12, 2022

Do not publish